ORDER OF INTERIM SUSPENSION
On March 25, 1992, an Application for the Interim Suspension of Harold W.E. Anderson of Grand Forks, North Dakota, a member of the Bar of North Dakota, was filed pursuant to Rule 3.4, North Dakota Procedural Rules for Lawyer Disability and Discipline, by Vivian E. Berg, counsel for the Disciplinary Board of the Supreme Court. The Court considered the matter, and
ORDERED, that the certificate of admission to the Bar of the State of North Dakota and 1992 license to practice law in the State of North Dakota of Harold W.E. Anderson be suspended effective immediately and until further order of this Court pending disposition of the proceedings predicated upon the conduct giving rise to the Application, subject to the provisions of Rule 3.4, NDPRLDD; and
IT IS FURTHER ORDERED, that any and all accounts that Respondent Anderson may have at First Bank Grand Forks, 401 Demers Avenue, Grand Forks, North Dakota, be frozen and that Anderson be ordered to make no transfers whatsoever of client funds from First Bank Grand Forks, or any other accounts or property, either directly or indirectly.
IT IS FURTHER ORDERED, that Respondent Anderson give notice to his clients and others in accordance with the provisions of Rule 6.3, NDPRLDD, and that proof of such compliance be filed with the Supreme Court.
/s/ Ralph J, Erickstad RALPH J. ERICKSTAD, Chief Justice
/s/ Gerald W. Vande Walle GERALD W. VANDE WALLE, Justice
/s/ Herbert L. Meschke HERBERT L. MESCHKE, Justice
/s/ Beryl J. Levine BERYL J. LEVINE, Justice
I would require additional evidence or a recommendation from the Disciplinary Board.
/s/ J. Philip Johnson J. PHILIP JOHNSON, Justice